Case 3:21-cv-00257-KAD Document 1 Filed 02/27/21 Page 1 of 7

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT
NEAL DRISCOLL
Mi, DIN. 322 Gv AAT (5
BOB’S DISCOUNT STORES FEBRUARY 27, 2021
COMPLAINT
I. Parties

1.

The Plaintiff, Neal Driscoll is a resident of Connecticut. He is a member of a protected class
in that he is 61 years of age (DOB: June 5, 1959),

The Defendant is Bob’s Discount Stores (“Bob’s”). Bob’s is a Corporation doing business
in Connecticut and employs in excess of 250 employees.

If. Jurisdiction, Venue and Equitable Relief

This action against Bob’s arises under the Age Discrimination in Employment Act. This
Honorable Court has jurisdiction over this action pursuant to the Age Discrimination in
Employment Act. Equitable and other relief is sought under the Age Discrimination in

Employment Act.
Case 3:21-cv-00257-KAD Document1 Filed 02/27/21 Page 2 of 7

4. The Plaintiff has exhausted the administrative remedies made available to him by filing his
claims with the Connecticut Commission on Human Rights and Opportunities (“CCHRO”)
Case Number 2140062 and the Equal Employment Opportunities Commission (“EEOC”)
Case Number 16A-2020-01458 and then requesting a release of jurisdiction and having the
request granted by way of a “Release of Jurisdiction” from the CCHRO dated February 22,
2021 (attached).

5. Venue is proper in this District and Division pursuant to the Age Discrimination in
Employment Act because a substantial part of the events giving rise to Plaintiff’s claim arose

here and one or more of the breaches of which Plaintiff complains occurred here.

III. Statement of Facts:

6. The Plaintiff is a 61 year old (DOB: June 5, 1959) individual.

7. The Plaintiff began working for Defendant Bob’s on November 27, 1995 as a “Visual
Merchandiser”. He worked for Bob’s for approximately 25 years and his last job at Bob’s
was as “Visual Merchandiser”. A “Visual Merchandiser” sets up retail store displays.

8. Bob’s is a company that sells discount furniture at multiple locations throughout the United

States including Connecticut. Bob’s employees over 250 employees.
10.

11.

I;

Case 3:21-cv-00257-KAD Document 1 Filed 02/27/21 Page 3 of 7

Throughout his employment with Bob’s, the Plaintiff was a loyal, hard working employee
doing an exemplary job. He always went above and beyond to serve the interests of the
company.

As far back as 2015, employees of Bob’s made discriminatory comments to the Plaintiff. For
example, co-worker Renee Kuss told the Plaintiff on at least one occasion that he was “too
old for the job” and “too slow”,

In 2018, the Plaintiff was hanging a picture in the Defendant’s Stamford, Connecticut
location and he fell and hurt his right knee. He filed a worker’s compensation claim and had
to have knee surgery. Subsequent to the surgery, he returned to work at the Defendant and

his supervisor at the time yelled at him “the vacation is over” and “the fun is over”.

. The Plaintiff was also told by co-workers and superiors that he was “accident prone” and “a

risk to the company”.

On July 31, 2020, the Plaintiff was notified by Bob’s that he would be permanently laid off
on August 7, 2020. The company lay off was for legitimate economic reasons, however,
when the Plaintiff attempted to return to the company after the economic crisis had subsided,
Bob’s refused to allow him back to his old position or to any other comparable position

because of his age.
Case 3:21-cv-00257-KAD Document 1 Filed 02/27/21 Page 4 of 7

14. Subsequent to the initial lay off, Bob’s called sixteen of nineteen people that had been laid
off back to work. However, the Plaintiff was not called back because of his age.

15. The individuals involved in the failure to call the Plaintiff back to work on the basis of his
age were PJ Sylvestre and certain other executives with Bob’s.

16. On February 22, 2021, the Plaintiff obtained a “Release of Jurisdiction” from the CCHRO

enabling him to file his discrimination claims in this court.

IV. Count One: Violation of the Age Discrimination in Employment Act as Amended, 29
U.S.C. Sections 621 et seq.
17. The Defendant violated the Age Discrimination in Employment Act as Amended, 29 U.S.C.

Sections 621 et seq. by discriminating against the Plaintiff on the basis of his AGE.

V. Count Two: Violation of Connecticut General Statutes Section 46a-60:
18. The Defendant violated the provisions of Connecticut General Statutes Section 46a-60 by

discriminating against the Plaintiff on account of the Plaintiff's AGE.
Case 3:21-cv-00257-KAD Document 1 Filed 02/27/21 Page 5 of 7

VI. Damages/Prayer for Relief:
19. As aresult of Defendant’s unequal treatment and discriminatory treatment of the Plaintiff
and defamation of the Plaintiff, the Plaintiff has suffered financially. His career path has been
forever altered negatively and he has lost opportunities for employment as a result of the
intentional discrimination and inappropriate and illegal conduct. As to all Counts, the Plaintiff
prays for the following:

a. Compensatory Damages;

b. Economic Damages;

c. Equitable Damages;

d. Attorney’s Fees and Costs;

e. Punitive Damages;

f. All Other Damages Available.
Case 3:21-cv-00257-KAD Document 1 Filed 02/27/21 Page 6 of 7

THE PLAINTIFF:

By:

/s/ Daniel H. Kryzanski ct 15620
Daniel H. Kryzanski, Esq.

Law Offices of Daniel H. Kryzanski
30 Ferry Blvd. #2

Stratford, CT 06615

Phone: (203) 380-1384

Fax: (203) 380-1598

Federal Bar: CT 15620
Case 3:21-cv-00257-KAD Document 1 Filed 02/27/21 Page 7 of 7

STATE OF CONNECTICUT
COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES

Neal Driscoll
COMPLAINANT
CHRO No. 2140062
Vs. EEOC No. 164202001458

Bob’s Discount Furniture, LLC.
RESPONDENT

RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. If this action involves a state agency or official, it may be brought in the Superior Court
for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJ@ct.gov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN. GEN. STAT. § 46a-103._

 

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and within
two years of the date of filing the complaint with the Commission unless circumstances tolling the
statute of limitations are present.

enya Ahh

DATE: February 22, 2021 Tanya A. Hughes, Executive Director

 

ce;
Complainant's Attorney: Daniel Kryszanski, Esq.

Email: dkryzan831@aol.com

Respondent's Attorney: Tanya Bovee, Esq.
Russell Jarem, Esq.
Jackson Lewis PC
Emails: Tanya.bovee@jacksonlewis.com
Russell. jarem@jacksonlewis.com
Case File.
